                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 1 of 7 Page ID #:1



                                1   Glenn R. Kantor - State Bar No. 122643
                                     E-mail: gkantor@kantorlaw.net
                                2   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                3   Northridge, CA 91324
                                    Telephone: (818) 886-2525
                                4   Facsimile: (818) 350-6272
                                5
                                    Attorneys for Plaintiff,
                                6   DR. LISA JOSEPHSON
                                7
                                8                          UNITED STATES DISTRICT COURT
                                9                        CENTRAL DISTRICT OF CALIFORNIA
                               10
                               11   DR. LISA JOSEPHSON,                         CASE NO.

                               12                 Plaintiff,                    COMPLAINT FOR DAMAGES
                                          vs.                                   (1) BREACH OF CONTRACT
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                                    UNUM GROUP and                              (2) BREACH OF THE IMPLIED
                               14   PROVIDENT LIFE INSURANCE                        COVENANT OF GOOD FAITH
                                    COMPANY,                                        AND FAIR DEALING
                               15
                                                  Defendants.                   DEMAND FOR JURY TRIAL
                               16
                               17
                               18         Plaintiff Dr. Lisa Josephson herein sets forth the allegations of her Complaint
                               19   against Defendants, UMUN GROUP and Provident Life Insurance Company
                               20   (“UNUM”).
                               21                              PRELIMINARY ALLEGATIONS
                               22         1.      Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. §
                               23   1332. The amount in controversy, exclusive of interest and costs, exceeds the sum of
                               24   $75,000.00.
                               25         2.      Venue is proper in this Court based upon 28 U.S.C. § 1391(a).
                               26         3.      Plaintiff is informed and believes that Defendant, Provident Life
                               27   Insurance Company, is a corporation incorporated in Tennessee with its principle
                               28   place of business in Tennessee. Defendant is authorized to transact and transacting

                                                                            1
                                                                        COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 2 of 7 Page ID #:2



                                1   business in the Central District of California and can be found in the Central District
                                2   of California.
                                3         4.     The Defendant Unum Group is corporation existing under the laws of
                                4   the State of Delaware, having a principal place of business at One Fountain
                                5   Square, Hamilton County, Tennessee, and has a place of business at 1 Mercantile
                                6   Square, Worcester, Worcester County, Massachusetts. Unum Group is an insurance
                                7   holding company that controls the activities of its subsidiaries including Provident
                                8   Life Insurance Company pursuant to a General Services Agreement and other
                                9   documents governing the operation of Provident Life Insurance Company.
                               10         5.     Plaintiff, Dr. Lisa Josephson, at the time of the purchase of the policy
                               11   which is the subject of this action, was a resident and citizen of the County Los
                               12   Angeles, State of California. Plaintiff is currently a resident of the County Los
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Angeles, State of California.
  19839 Nordhoff Street

       (818) 886 2525




                               14                        FIRST CLAIM FOR RELIEF AGAINST
                               15      DEFENDANTS UNUM GROUP AND PROVIDENT LIFE INSURANCE
                               16                      COMPANY FOR BREACH OF CONTRACT
                               17         6.     Plaintiff incorporates by reference all preceding paragraphs as though
                               18   fully set forth herein.
                               19         7.     Prior to 1992, Provident issued a policy of Individual Disability Income
                               20   to Dr. Josephson. From 1992, through the present, Dr. Josephson, paid all
                               21   premiums due to maintain the policy in full force and effect. The policy provided
                               22   protection to Dr. Josephson in the event her medical condition(s) prevented her from
                               23   being able to perform her own occupation of Emergency Room Physician.
                               24         8.     During the over 27 year period of her policy being in force, Dr.
                               25   Josephson had only three brief periods of disability, each of which were related to
                               26   her giving birth to her children, and which were exacerbated by what UNUM
                               27   determined was severe asthma. Dr. Josephson’s condition as a severe asthmatic
                               28   continues to the present.
                                                                           2
                                                                       COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 3 of 7 Page ID #:3



                                1         9.     In 2020, the COVID-19 pandemic hit California, and then the rest of
                                2   the United States. Because of the nature of Dr. Josephson’s own occupation as an
                                3   emergency room physician, wherein she would come into constant contact with
                                4   individuals infected with COVID-19, and due to her having severe asthma, Dr.
                                5   Josephson consulted with her treating physician to determine if it was unsafe for her
                                6   to continue to perform her own occupation. She was advised by her treating
                                7   physician that the combination of the nature of her job, with her suffering from a
                                8   severe case of asthma, was such that he deemed it unsafe for her to continue to
                                9   perform her own occupation as an emergency room physician.
                               10         10.    Dr. Josephson learned from her own research that The American
                               11   College of Allergy, Asthma & Immunology (ACAAI) released a statement on
                               12   March 12, 2020:
Northridge, California 91324




                                          “Patients with severe asthma, immunodeficiency, and other chronic
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14   conditions where their immune system may be compromised are most susceptible to
                               15   increased morbidity and mortality from viral infections in general, and we assume
                               16   similar precautions should be recommended to these individuals for coronavirus.”
                               17         The CDC similarly suggest that people with moderate to severe asthma have a
                               18   higher risk of getting seriously ill from COVID-19. This is because coronavirus
                               19   affects the upper and lower respiratory tracts, including the nose, throat, and lungs.
                               20   The virus may trigger an asthma attack or lead to pneumonia or other acute
                               21   respiratory diseases.
                               22         11.    Based on the recommendations of her treating physician, and her own
                               23   independent research, Dr. Josephson ceased working as an emergency room
                               24   physician. She submitted a claim for disability benefits to UNUM and was assigned
                               25   claim number 5205078959004.
                               26         12.    On June 1, 2020, UNUM denied Dr. Josephson’s claim on the alleged
                               27   basis that her asthma was not of such a severe nature to place her in undue danger in
                               28   the event she contracted COVID-19 from continuing her occupational duties.
                                                                           3
                                                                       COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 4 of 7 Page ID #:4



                                1   However, Dr. Josephson is informed and believes, and thereupon alleges, that
                                2   UNUM has made an across the board decision to deny all disability claims premised
                                3   on the insured having a co-morbid condition which would cause a significantly
                                4   higher risk of death if they were to contract COVID-19.
                                5          13.    On June 22, 2020, Dr. Josephson appealed UNUM’s decision to deny
                                6   her benefit claim. She was advised that UNUM would reconsider its position and
                                7   decide her appeal by August 31, 2020. However, as of September 9, 2020, Dr.
                                8   Josephson has received no communications from UNUM reversing its initial denial,
                                9   and as such she believes the initial decision to deny her claim has been affirmed by
                               10   UNUM.
                               11          14.    All premiums due to maintain Plaintiff’s coverage in full force and
                               12   effect under the Policy have been paid by Plaintiff. At all relevant times, Plaintiff
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   has performed all obligations under the Policy on her part to be performed. As a
  19839 Nordhoff Street

       (818) 886 2525




                               14   direct and proximate result of Defendant’s improper determination regarding the
                               15   Plaintiff’s entitlement to disability benefits, Plaintiff has been deprived of the right
                               16   to obtain benefits under the terms of the Policy. The denial of the benefits
                               17   constitutes a breach of the insurance contract between UNUM and the Plaintiff.
                               18                                 SECOND CLAIM FOR RELIEF
                               19        AGAINST DEFENDANTS UNUM GROUP AND PROVIDENT LIFE
                               20            INSURANCE COMPANY FOR BREACH OF THE IMPLIED
                               21                COVENANT OF GOOD FAITH AND FAIR DEALING
                               22          15.    Plaintiff incorporates by reference all preceding paragraphs as though
                               23   set fully set forth herein.
                               24          16.    Defendant breached its respective duty of good faith and fair dealing
                               25   owed to Plaintiff in the following respects:
                               26          (a)    Unreasonably withholding benefits from Plaintiff in bad faith at a time
                               27          when Defendant knew Plaintiff was entitled to said disability benefits under
                               28          the Policy;
                                                                            4
                                                                        COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 5 of 7 Page ID #:5



                                1         (b)    Unreasonably and in bad faith failing to provide a prompt and
                                2         reasonable explanation of the basis relied on under the terms of the Policy, in
                                3         relation to the applicable facts and Policy provisions, for the denial of
                                4         Plaintiff’s claim for LTD benefits;
                                5         (c)    Unreasonably delaying payments to Plaintiff in bad faith knowing
                                6         Plaintiff’s claim for benefits under the Policy was valid;
                                7         (d)    Unreasonably failing to properly investigate Plaintiff’s claim;
                                8         (e)    Intentionally and unreasonably applying pertinent policy provisions to
                                9         limit Defendant’s financial exposure and contractual obligations and to
                               10         maximize profits;
                               11         (e)    Unreasonably taking advantage of Plaintiff’s status as a disabled
                               12         senior citizen;
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         (f)    Improperly underpaying Plaintiff’s benefits without adequate notice,
  19839 Nordhoff Street

       (818) 886 2525




                               14         and without first having completed a full and fair investigation of her Earned
                               15         Income as that phrase is utilized by her policy; and
                               16         (g)    Unreasonably compelling Plaintiff to institute litigation to recover
                               17         amounts due under the Policy to further discourage Plaintiff from pursuing
                               18         her full policy benefits.
                               19         17.    Plaintiff is informed and believes and thereon alleges that Defendant
                               20   has breached its duties of good faith and fair dealing owed to Plaintiff by other acts
                               21   or omissions of which Plaintiff is presently unaware. Plaintiff will amend this
                               22   Complaint at such time as Plaintiff discovers these other acts or omissions.
                               23         18.    As a proximate result of the wrongful conduct of Defendant, Plaintiff
                               24   has suffered, and will continue to suffer in the future, damages under the Policy,
                               25   plus interest, for a total amount to be shown at the time of trial.
                               26         19.    As a further proximate result of the wrongful conduct of Defendant,
                               27   Plaintiff has suffered mental and emotional distress, and other incidental damages
                               28
                                                                            5
                                                                        COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 6 of 7 Page ID #:6



                                1   and out-of-pocket expenses, all to Plaintiff’s general damage in a sum to be
                                2   determined at the time of trial.
                                3           20.   As a further proximate result of the wrongful conduct of Defendant,
                                4   Plaintiff was compelled to retain legal counsel to obtain the benefits due under the
                                5   Policy. Therefore, Defendant is liable to Plaintiff for those attorneys’ fees
                                6   reasonably necessary and incurred by Plaintiff to obtain Policy benefits in a sum to
                                7   be determined at the time of trial.
                                8           21.   Defendant’s conduct described herein was intended by Defendant to
                                9   cause injury to Plaintiff, was despicable conduct carried on by Defendant with a
                               10   willful and conscious disregard of the rights of Plaintiff, subjected Plaintiff to cruel
                               11   and unjust hardship in conscious disregard of her rights, and was an intentional
                               12   misrepresentation, deceit, or concealment of a material fact known to Defendant
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   with the intention to deprive Plaintiff of property and/or legal rights or to otherwise
  19839 Nordhoff Street

       (818) 886 2525




                               14   cause injury, such as to constitute malice, oppression, or fraud under California
                               15   Civil Code § 3294, thereby entitling Plaintiff to punitive damages in an amount
                               16   appropriate to punish or set an example of Defendant.
                               17           22.   Defendant’s conduct in wrongfully denying LTD benefits to Plaintiff
                               18   was an unfair act and practice which caused Plaintiff to suffer a loss of income, and
                               19   assets essential to her health and welfare. Defendant’s conduct in wrongfully
                               20   denying long term care benefits to Plaintiff was an unfair act and practice which
                               21   caused Plaintiff to suffer a loss of income, a substantial loss of property set aside for
                               22   personal care and maintenance, and assets essential to her health and welfare.
                               23   Plaintiff is a disabled person within the meaning of California Civil Code § 3345,
                               24   and because of Defendant’s wrongful actions herein, Plaintiff is entitled to a trebling
                               25   of any damages imposed by the trier of fact pursuant to California Civil Code §
                               26   3294.
                               27                                 REQUEST FOR RELIEF
                               28           WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
                                                                              6
                                                                          COMPLAINT
                                     Case 2:20-cv-08259 Document 1 Filed 09/09/20 Page 7 of 7 Page ID #:7



                                1         1.      Damages for failure to provide full benefits under the Policy for past,
                                2   present, and future benefits, in an amount to be determined at the time of trial but in
                                3   excess of $200,000.00, plus interest, including pre-judgment interest.
                                4         2.      General damages for mental and emotional distress and other incidental
                                5   damages in the sum of $250,000.00.
                                6         3.      Punitive and exemplary damages in an amount in excess of
                                7   $3,000,000.00.
                                8         4.      A trebling of any punitive damages award pursuant to California Civil
                                9   Code §3345.
                               10         5.      Attorneys’ fees reasonably incurred to obtain Policy benefits in a sum
                               11   to be determined at the time of trial.
                               12         6.      Costs of suit incurred herein; and,
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         7.      Such other and further relief as the Court deems just and proper.
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                                    DATED: September 9, 2020                       KANTOR & KANTOR, LLP
                               16
                               17                                            By:         /s/ Glenn R. Kantor
                               18                                                  Glenn R. Kantor
                                                                                   Attorneys for Plaintiff
                               19                                                  DR. LISA JOSEPHSON

                               20
                               21
                               22                              DEMAND FOR JURY TRIAL

                               23         Plaintiff hereby demands a trial by jury.
                               24
                               25   DATED: September 9, 2020                             KANTOR & KANTOR, LLP

                               26
                                                                             By:         /s/ Glenn R. Kantor
                               27                                                  Glenn R. Kantor
                                                                                   Attorneys for Plaintiff
                               28                                                  DR. LISA JOSEPHSON

                                                                            7
                                                                        COMPLAINT
